Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 17 has been cancelled.
Claims 11-16, 19-25 are pending in the instant application.
Claims 13, 20, 22-25 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over NACHARAJU et al (US 2015/0147396) in view of XU (US 2006/0131238 and AEROGEL (http://www.aerogel.org/?p=1406 (2010).
Applicant’s claims are directed to a method of preparing a particle comprising of: preparing a solution comprising of a silane and a solvent, wherein the solution has a pH equal or less than 3; adjusting the pH of the solution to form a hydrogel monolith; lyophilizing the hydrogel monolith to a dry material; and milling the hydrogel monolith as a dry material to generate a plurality of particles.
	NACHARAJU teaches a method of preparing a particle comprising of: preparing a solution comprising of a silane, such as 3-mercaptopropyltrimethoxysilane (“MPTS”; see [0048]; [0050]) and tetramethoxysilane (“TMOS”; see [0048]; [0050]) and hydrolyzed in a solvent, such as a phospate buffer mixture (see [0050]), wherein the buffer mixture is at pH 3 (see [0050]), which reads on the solution has a pH equal or less than 3; hydrolyzed with 1mM HCl acid (see [0050]), which polymerized resulting in a pink, opaque sol-gel (see [0050]), which reads on adjusting the pH of the solution to form a hydrogel monolith; all the resulting sol-gels were lyophilized (see [0050]), which reads on lyophilizing the hydrogel monolith to a dry material; and the ball milled into fine powders (see [0050]), which reads on milling the hydrogel monolith as a dry material to generate a plurality of particles. Additional disclosures include: the nanoparticles can comprise glucose, nitrite, SNO-np (see abstract and [0050]), polyethylene glycol (“PEG”; see [0020]), such as PEG with molecular weights of 400-10,000 Daltons (see [0022]), wherein PEGs of various molecular weights conjugated to various groups can be obtained commercially (see [0022]), and wherein any of these ingredients can read on deliverable. 
	NACHARAJU does not teach using a solution comprising of about 45% methanol for hydrolyzing.
	XU teaches the prior art had known of making sol-gel monoliths (see title and abstract) that can be used for active agent delivery (see p0093], wherein “a typical sol-gel process involves the transition of a liquid colloidal  solution "sol" phase into a solid porous "gel" phase, followed by drying and  sintering the resulting gel monolith at elevated temperatures.  The conventional sol-gel process for the formation of ceramic or glass materials consists of hydrolysis of a metal alkoxide precursor, typically tetramethylorthosilicate (TMOS) or tetraethylorthosilicate (TEOS) for forming silica, in the presence of an acid or base catalyst.  The reaction mixture is placed in a desired receptacle and undergoes hydrolysis and polymerization, resulting in a wet porous gel monolith or matrix formed in situ” (see [0002]), wherein methanol is used as the solution for hydrolysis (see [0025]), such as 2.87gm of methanol in 6.17 total solution (6.87+1.65+0.88+0.77) (see [0106]), which is about 45% (Note, it would have still been obvious to adjust this amount to form the gel monolith, because the desire result is forming a gel monolith) or methanol can be used as the solvent (see [0025]), which would be 100%. Additional disclosures include: the sol was cast into test tubes and kept at 25°C and about 40 minutes later all sols became white gels (see [0106]), wherein the method can be performed at a temperature of 0-60°C, which reads on incubating at 0-60°C. Note, XU is not a 102 rejection, because XU did not specifically teach milling the monolith to generate particles, wherein NACHARAJU taught doing this to sol-gel monolith. Thus, XU could be the primary reference and NACHARAJU could be the secondary reference. 
	AEROGEL teaches basic chemistry of silica gel using TMOS with water and methanol as a co-solvent and what each ingredient is doing in the reaction (see pg. 2, under Gel Preparation and What Everything Does), wherein some adjusting/optimization steps would include adjusting the amount of solvent used to adjust the density of the resulting aerogel/hydrogel (see pg. 3, 5-6).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using a solution of about 45% methanol to hydrolyze a silane, such as tetraethylorthosilicate (TEOS), or used as a solvent, or simply use XU’s method of making the sol-gel monolith which requires methanol, then milling the monolith as disclosed by NACHARAJU. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the prior art had known of using methanol to hydrolyze silane, such as tetramethylorthosilicate (TMOS) and tetraethylorthosilicate (TEOS).
The references do not specifically teach incubating the ingredients in the exact temperature and time as claimed by Applicant.  The temperature and time to incubate is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal temperature and time in order to best achieve the desired results, such as hydrolyzing and polymerizing time to form the sol to gel.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of incubating time and temperature would have been obvious at the time of Applicant's invention.
As discussed above, XU teaches using about 45% methanol in an example.  Even if XU did not teach this amount of methanol.  The amount of a specific ingredient in a method to make a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as using the methanol as a solvent, wherein a solvent requires high amount, or as a solution for hydrolysis to make the desired result of a sol-gel composition, gel density, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Claims 11-12, 14-16, 19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over NACHARAJU et al (US 2015/0147396) in view of XU (US 2006/0131238), AEROGEL (http://www.aerogel.org/?p=1406 (2010) and FRIEDMAN et al (US 2012/0213697).
As discussed above, NACHARAJU in view of XU and AEROGEL teaches Applicant’s invention.
NACHARAJU teaches the polyethylene glycol conjugation can be added with solution, but not after the particle is formed.
FRIEDMAN teaches making TMOS or TEOS nanoparticles (see abstract) similar to NACHARAJU (see FRIEMAN at [0042]-[0044]), wherein PEG is added with the solution and that additional PEG molecules with imaging agents can be coated on the surface of the particle afterward (see [0025]; [0028]-[0029]). Additional disclosures include: mixture gels (see [0042]); heat treated hydrogel composition and ball mill (see [0043]); lyophilized hydrogel composition (see [0044]). Note, FRIEDMAN meets many of Applicant’s limitations; however, FRIEDMAN is not a 102 rejection, because FEIDMAN uses water instead of methanol as a solvent.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate polyethylene conjugated with imaging agents.
The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow imaging the location of the particle, and reasonably would have expected success because the FRIEDMAN teaches additional PEG conjugates can added after the particle is formed.

Response to Arguments
	Applicant argues that as taught by Xu, the solution includes PEG, methanol, ethanol, water, hydrofluoric acid, and tetraethoysilane. A solution is generally defined as a homogenous mixture of a two or more substances. Typically, a solution includes a solute dissolved in a solvent. Thus a solution does not connote or only refer to solvent components. Based at least on this interpretation, Xu only teaches 2.87/(0.71 +2.87+ 1.65+0.88+0.77+3.74) =27.0 wt% methanol which is almost half of the
claimed concentration. Further, Applicant rebuts that interpretation of the Office Action that the solution only includes the methanol, ethanol and water components. These components better refer to the "solvent" recited in claim 11. See e.g., para. [0008]. Specifically, claim 11 recites, "preparing a solution having a pH<= 3, the solution comprising at least one silane dissolved in a solvent." Thus the solution includes both the at least one silane and the solvent. Claim 11 further recites, "wherein the solvent comprises methanol having a concentration of about 45% in the solution." The claim states that concentration is on the basis of the solution, not the solvent.
	The Examiner finds this argument unpersuasive, because as discussed above, XU teaches using about 45% methanol in an example.  Even if XU did not teach this amount of methanol.  The amount of a specific ingredient in a method to make a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as using the methanol as a solvent, wherein a solvent requires high amount, or as a solution for hydrolysis to make the desired result of a sol-gel composition, gel density, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.
	Applicant argues that the Office Action only states that "[i]t would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as using methanol as a solvent." Applicant respectfully submits that this analysis lacks: (1) how a person of skill would have understood a "desired" result, and (2) how a person of skill would have used the teachings of Xu to optimize (determine the optimal amount) of ingredients. Optimization indicates that there is some property which a person of skill would have understood to change ( e.g., improve or diminish) by modifying a variable so that the property to can be optimized to an optimum (e.g., maximum or minimum) value. If concentration of methanol can be applied for "routine optimization", then Applicant
respectfully submits that the Office Action carries the burden to demonstrate how a person of skill would have formulated the claimed concentration based on the teachings of Xu.
	The Examiner finds this argument unpersuasive, because the prior art had known the amount of solvent adjust the density of the gel.




Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618